                            Case 4:20-cv-05640-YGR Document 670 Filed 05/15/21 Page 1 of 3



                      1    YI (EVA) YANG (BAR NO. 306215)
                           NORTON ROSE FULBRIGHT US LLP
                      2    555 South Flower Street
                           Forty-First Floor
                      3    Los Angeles, California 90071
                           Telephone:     (213) 892-9200
                      4    Facsimile:     (213) 892-9494
                           eva.yang@nortonrosefulbright.com
                      5
                           Attorney For Non-Party
                      6    PAYPAL, INC.

                      7

                      8
                                                   IN THE UNITED STATES DISTRICT COURT
                      9
                                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                      10
                                                                OAKLAND DIVISION
                      11

                      12   EPIC GAMES, INC.,                                     Case No. 4:20-cv-05640-YGR-TSH

                      13                  Plaintiff, Counter-defendant,          DECLARATION OF BRIAN SIMS IN
                                                                                 SUPPORT OF APPLE INC.’S
                      14            v.                                           ADMINISTRATIVE MOTION TO
                                                                                 SEAL RE EXHIBIT DX-3122
                      15   APPLE INC.,

                      16                  Defendant, Counterclaimant.

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28

D OCUMENT P REPARED
                           102355353.1                                     -1-                       4:20-cv-05640-YGR-TSH
ON RECYCLED P APER         DECLARATION OF BRIAN SIMS IN SUPPORT OF APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL RE EXHIBIT DX-3122
                             Case 4:20-cv-05640-YGR Document 670 Filed 05/15/21 Page 2 of 3



                      1                                      DECLARATION OF BRIAN SIMS

                      2            I, Brian Sims, declare as follows:

                      3            1.      I am the Senior Director and Associate General Counsel of PayPal, Inc. I am over

                      4    18 years of age and am competent to testify to the matters set forth herein. I am familiar with

                      5    PayPal’s policies and procedures regarding its protection and treatment of highly sensitive,

                      6    confidential, and proprietary business information. As such, I have personal knowledge of the

                      7    matters set forth herein, and, if called upon, would testify competently and truthfully to the matters

                      8    set forth herein.

                      9            2.      I make this declaration in support of Apple Inc.’s Administrative Motion to Seal

                      10   (“Motion”), and specifically, as to information reflecting the aggregated annual amounts of fees

                      11   paid by Apple to PayPal (“Fees Information”) in Exhibit DX-3122.

                      12           3.      PayPal is informed and believes that the Fees Information contains highly sensitive

                      13   pricing information showing the annual amount of fees paid by Apple to PayPal for services related

                      14   to payment processing on a monthly basis from 2011 through the third quarter of 2020. Such

                      15   information is kept strictly confidential by PayPal, as it is result of confidential negotiations

                      16   between Apple and PayPal. As such, the Fees Information directly reflects PayPal’s competitive

                      17   business decisions and strategy regarding its pricing as to a specific business partner.

                      18           4.      PayPal expends significant efforts to keep the Fees Information confidential. If the

                      19   Fees Information were to be made public, PayPal’s competitors and/or other parties would gain

                      20   first-hand knowledge to confidential pricing information, which would cause PayPal competitive

                      21   harm. Competitors can use this information to gain an unfair competitive advantage, or otherwise

                      22   try to put themselves in an advantageous position. Disclosure of such information can also

                      23   adversely affect PayPal in future negotiations with potential business partners.

                      24            I declare under penalty of perjury under the laws of the United States of America that the

                      25   foregoing is true and correct.

                      26           Executed this 15th day of May, 2021, at Baltimore County, Maryland.

                      27                                                  __________________________________
                                                                           Brian Sims
                      28

D OCUMENT P REPARED         102355353.1                                     -2-                       4:20-cv-05640-YGR-TSH
ON RECYCLED P APER

                            DECLARATION OF BRIAN SIMS IN SUPPORT OF APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL RE EXHIBIT DX-3122
Case 4:20-cv-05640-YGR Document 670 Filed 05/15/21 Page 3 of 3
